Citation Nr: 1003329	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for chronic diarrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel





INTRODUCTION

The appellant had active duty for training in August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO).

In August 2008, the appellant requested a Board hearing.  
However, he withdrew that request in June 2009.  No 
additional action in this regard is needed.

In June 2009, the appellant submitted a medical statement in 
support of his claim along with a waiver of initial RO 
review.  The Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.  
38 C.F.R. § 20. 1304(c) (2009).


FINDING OF FACT

The appellant has not been shown to have chronic diarrhea as 
a result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA health care providers who provided treatment, nor 
does the evidence show that there is any additional 
disability that was an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for chronic diarrhea due to VA medical treatment have 
not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, all the evidence in the appellant's claims 
file has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the claimant or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
appellant must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the appellant be addressed).  

In this case, the appellant asserts that compensation is 
warranted for his symptoms under the provisions of 38 
U.S.C.A. § 1151, due to the actions of VA medical personnel 
in June 1969.  Specifically, the appellant asserts that his 
June 1969 vagotomy and pyloroplasty caused him to have 
chronic diarrhea, for which ameliorative treatment has 
failed, and from which marital strain and embarrassing social 
situations have resulted.

1151 Claim

The appellant filed his claim for benefits in November 2006.  
Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training, 
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2009).  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c)(1) (2009).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The record reflects that the appellant first sought treatment 
for gastritis in November 1960; at that time, he had no 
nausea or diarrhea.  The next summer, during his active duty 
for training, chronic gastritis, cause and type unknown, was 
diagnosed in August 1961, and the appellant was ultimately 
given a medical discharge from military service in September 
1961, due to the manifestations of a duodenal ulcer which had 
been proven by gastrointestinal series testing completed in 
January 1961.  

Subsequent to service, records dated in February 1969 reflect 
that at that time, he had recently begun to experience 
episodes of loss of bowel function.  In June 1969, a VA 
physician noted the appellant's history of 3 past 
gastrointestinal bleeds (1957, 1960, and March 1969) 
accompanied by gastrointestinal pain.  With a workup having 
shown scarring of the duodenum, and borderline acid studies, 
the VA physician concluded that the best method to control 
the appellant's symptoms was for him to undergo a vagotomy 
and pyloroplasty.  This surgery was completed in June 1969, 
after the appellant had completed and signed an authorization 
and consent form, signifying that he had been informed of, 
understood, and agreed to proceed despite the potential 
risks.  Records dated in June 1969, July 1969, August 1969, 
and November 1969 all reflect that the appellant's recovery 
from this surgery was without complications, and was not 
experiencing any gastrointestinal symptoms, to include 
diarrhea.  Further records dated from July 1970 to May 1971 
reflect that the appellant's successful recovery continued, 
with no symptoms reported except for vague chest discomfort.

Beginning in August 1972, the appellant reported that he had 
experienced stomach pain since his June 1969 operation, which 
had been minimal for the first 9 postoperative months, and 
slowly increased.  He stated that his symptoms now included 
stomach pain, followed by abdominal cramping, and then an 
immediate need to have a bowel movement.  Records dated from 
December 1973 through April 1977 also reflect these symptoms; 
a July 1974 barium enema found no lesions indicative of 
gastric disease, so gastroenteritis was diagnosed.  Records 
dated from August 1980 through September 1981 note continued 
episodes of abdominal pain, cramping and diarrhea, 
occasionally aggravated by medications required for treatment 
of his rheumatoid arthritis.  Records dated from February 
2001 through June 2009 reflect that the severity of the 
appellant's diarrhea had increased to the point where he 
experienced up to 5 episodes a day, and it had become 
"severe and debilitating . . . [leading] to multiple 
embarrassing social and professional circumstances and 
situations."

While there is evidence that the appellant's chronic diarrhea 
did not occur until after his June 1969 surgery, there is no 
evidence that it was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA health care providers who 
provided treatment or were caused by an event that was not 
reasonably foreseeable.

The appellant's surgical and postoperative care did not 
constitute careless or negligent VA hospitalization or 
treatment.  As noted above, the postoperative treatment 
records dated in July 1969, August 1969, November 1969, July 
1970, and May 1971 all reflect that the appellant's recovery 
from this surgery was without complications, and he was not 
experiencing any gastrointestinal symptoms, to include 
diarrhea.  Although the appellant later reported, in August 
1972, that he had experienced gradually increasing stomach 
pain from the time of the operation forward, there is no 
evidence in the record that this was due to fault on the part 
of VA medical personnel in their postoperative treatment.  
Indeed, the appellant had gastrointestinal symptoms for at 
least 9 years prior to his surgery, and nothing in the record 
suggests that the claimed postoperative stomach pain was 
anything more than a continuance which had been previously 
diagnosed.  In any event, there is no probative or persuasive 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA medical personnel participating in the appellant's 
surgery and aftercare.  

In addition, the appellant's chronic diarrhea was not caused 
by an event that was not reasonably foreseeable.  The record 
shows that the appellant was fully aware of the possible 
risks of the surgery in question.  Immediately prior to his 
June 1969 vagotomy and pyloroplasty surgery, the appellant 
signed an authorization and consent form, signifying that he 
had been informed of, understood, and agreed to proceed 
despite the potential risks.  Additionally, the appellant's 
private physician indicated in a December 2007 statement that 
"vagotomy is a well known cause of this type of diarrhea."  
Thus, the chronic diarrhea the appellant experienced 
subsequent to his 1969 surgery was reasonably foreseeable.

To the extent that the June 2009 statement from the 
appellant's private physician can be considered one 
addressing the criteria for benefits under 38 U.S.C.A. § 
1151, it simply states that the chronic diarrhea the 
appellant has continued to experience in August 1972 resulted 
from the surgery; it does not imply or otherwise state that 
the diarrhea occurred through any fault of VA.  Finally, the 
appellant's statements with respect to the severity of his 
symptomatology following his June 1969 surgery, as well as 
that of his wife, as well as his statements as to the 
relationship between that surgery and his postoperative 
symptoms have been considered.  Indeed, the appellant's and 
his wife's statements as to the manifestations, duration, and 
severity of his diarrhea are competent lay evidence.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition).  However, 
because they lack the medical training to do so, their 
statements cannot be considered probative evidence of whether 
the appellant's chronic diarrhea is the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
health care providers who provided treatment, or were caused 
by an event that was not reasonably foreseeable.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a) (1).  

In summary, the probative and persuasive evidence of record 
does not reflect that the appellant's chronic diarrhea was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA health care providers who provided treatment or was 
an event that was not reasonably foreseeable.  Therefore, the 
Board finds that the preponderance of the evidence is against 
his claim for benefits under38 U.S.C.A. § 1151.  Accordingly, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in 
March 2007 and June 2007 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the appellant was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in the March 2007 letter.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

An April 2006 letter from the National Personnel Records 
Center (NPRC) indicated that the appellant's service 
treatment records were destroyed in the 1973 fire at that 
facility and could not be reconstructed.  Thus, despite the 
RO's unsuccessful request to the NPRC to obtain alternative 
copies of the service treatment records, it was concluded in 
June 2007 that they are not available, and that there would 
be no basis for continued pursuit of these records, as 
further attempts would be futile.  However, the appellant's 
December 1956 examination on entrance to the National Guard, 
an August 1961 treatment record showing a diagnosis of 
chronic gastritis, cause and type unknown, and the 
appellant's September 1961 service separation examination, 
are all of record.  38 C.F.R. § 3.159(c) (2)-(3).  Moreover, 
the surgery at the crux of the appellant's 38 U.S.C.A. § 1151 
claim occurred 8 years following his separation from service.  
Therefore, service treatment records other than those 
identified above as being of record are of limited relevance, 
and their absence in this regard has not resulted in 
prejudice to the appellant.

The appellant's VA medical treatment records and identified 
private medical records have been obtained.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  Additionally, the appellant has 
not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social 
Security Administration (SSA); therefore, the RO's failure to 
request and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159(c)(2).  A VA examination was not required 
in this case, as the evidence of record, to include the 
appellant's private treatment records and his treating 
physician's June 2009 letter, did not pose any medical 
questions requiring resolution therewith.  38 C.F.R. 
§ 3.159(c)(4).  There is no competent and credible evidence 
of record suggesting any error or fault on the part of VA or 
the presence of an event that was not foreseeable. 

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic diarrhea due to VA treatment is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


